Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US-20040055689).
Regarding claim 1, Suzuki teaches:
A two-wheeled vehicle tire ([0025]; Fig. 1, #1) comprising: 
a carcass ([0027]; Fig. 1, #7) extending between bead cores ([0027]; Fig. 1, #5) each disposed in a respective one of bead portions ([0027]; Fig. 1, #4) through a tread portion ([0026]; Fig. 1, #2) and sidewall portions ([0026]; Fig. 1, #3), the carcass comprising at least one carcass ply ([0027]; Fig. 1, #9) having a ply main portion ([0027]; Fig. 1, #9A) extending between the bead cores through the tread portion ([0026] – [0027]; Fig. 1); and 
a bead apex rubber extending radially outwardly from each bead core ([0027]; Fig. 1, #6), wherein 
the bead apex rubber comprises a first rubber portion ([0034]; Fig. 1, #6B) arranged adjacent to the ply main portion, and a second rubber portion ([0034]; Fig. 1, #6A) arranged axially outwardly of the first rubber portion, 
the first rubber portion has a first end positioning radially outermost thereof ([0042]; Fig. 1, #6a), 
the second rubber portion has a second end positioning radially outermost thereof (Fig. 1, a), and 
the first end is located radially outwardly of the second end (Fig. 1).

Regarding claim 2, Suzuki teaches the limitations of claim 1, which claim 2 depends on. Suzuki further teaches:
wherein the first rubber portion is different in hardness from the second rubber portion ([0035]).

Regarding claim 7, Suzuki teaches the limitations of claim 1, which claim 7 depends on. Suzuki further teaches:
wherein a substantially constant-thickness region of the first rubber portion in which a difference between a maximum thickness and a minimum thickness is equal to or less than 20% of the minimum thickness has a length equal to or more than 80% of a radial height of the first rubber portion from the bead core to the first end. This can be seen from the figure (Fig. 2), where the thickness of the first rubber portion (Fig. 2, #6B) is mostly constant for the majority of the part, at least 80% of its length.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-20040055689) as applied to claim 1 above, and further in view of Funahara (JP-2007290443), using the applicant provided original document and translation.
Regarding claim 3, Suzuki teaches the limitations of claim 1, which claim 3 depends on, but does not teach the hardness of the first rubber portion being greater than the hardness of the second rubber portion, however, Funahara, in a similar field of endeavor, tires with increased steering stability that can be used for motorcycles, teaches:
wherein a hardness of the first rubber portion ([0020]; Fig. 2, #8o) is greater than a hardness of the second rubber portion ([0020] and [0025]; Fig. 2, #8i).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bead apex rubber compositions of Suzuki to incorporate the teachings of Funahara and have the first rubber portion hardness be greater than the second rubber portion hardness. The purpose, as stated by Funahara, being the effect of increasing steering stability is anticipated ([0004], line 6).

Regarding claim 4, Suzuki in view of Funahara teaches the limitations of claim 3, which claim 4 depends on, but does not teach the hardness of the first rubber portion being equal to or more than 82 degrees, however, Funahara teaches:
wherein the hardness of the first rubber portion is equal to or more than 82 degrees ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first rubber portion hardness of Suzuki in view of Funahara to further incorporate the teachings of Funahara and have the hardness be equal to or more than 82 degrees. The purpose, as stated by Funahara, being that when (the hardness is) too small m there exists a possibility of causing the fall of steering stability ([0026], line 3).

Regarding claim 5, Suzuki in view of Funahara teaches the limitations of claim 3, which claim 5 depends on, but does not teach the hardness of the second rubber portion being equal to or less than 80 degrees, however, Funahara teaches:
wherein the hardness of the second rubber portion is equal to or less than 80 degrees ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second rubber portion hardness of Suzuki in view of Funahara to further incorporate the teachings of Funahara and have the hardness be equal to or less than 80 degrees. The purpose, as stated by Funahara, being that when (the hardness is) too conversely large, an impact-absorbing capability will decline ([0027], lines 2-3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-20040055689) as applied to claim 1 above, and further in view of Bourgeois (US-20120325390).
Regarding claim 6, Suzuki teaches the limitations of claim 1, which claim 6 depends on, but does not teach a certain relationship between the heights of the first and second ends, however, Bourgeois, in a similar field of endeavor, tires with an improved bead section, teaches:
wherein a radial height of the second rubber portion ([0062]; Fig. 5, #110) from the bead core to the second end is equal to or less than 25% of a radial height of the first rubber portion ([0063]; Fig. 5, #140) from the bead core to the first end, as is clearly seen from the proportions in the figure (Fig. 5). Furthermore, the radial height of the second rubber portion ([0008]; Fig. 5, DBE) is less than or equal to 10% the radial height H of the tire while the radial height of the first rubber portion ([0009]; Fig. 5, DAE) is less than or equal to 40% of the radial height H of the tire. This range overlaps with the limitations above.
The first rubber portion is referred to as a rigidifying reinforcement as it is in the axially inward of the second rubber portion and is radially outward of the bead core while still being in contact with the bead core, therefore it properly represent the first rubber portion in Bourgeois.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spatial relationship between the first and second ends of Suzuki to incorporate the teachings of Bourgeois and have the 

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Alternatively, for claim 6, Suzuki also teaches:
wherein a radial height of the second rubber portion from the bead core to the second end is equal to or less than 25% of a radial height of the first rubber portion from the bead core to the first end. This limitation is almost taught by Suzuki (Fig. 1) and would be obvious with a change of size modification in the absence of unexpected results or a showing of criticality.

In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-20040055689) as applied to claim 1 above, and further in view of Matsamura (JP-2007326520), using the attached original document and translation.
Regarding claim 8, Suzuki teaches the limitations of claim 1, which claim 8 depends on, but does not teach the first end being located radially outward of a boundary location for a shoulder tread portion, however, Matsamura, in a similar field of endeavor, motorcycle tires with increased steering stability, teaches:
the tread portion ([0017]; Fig. 1, #4) further comprising a row of shoulder blocks arranged in a tire circumferential direction to define a tread edge ([0018]; Fig. 1, #28a), each shoulder block connected to one of the sidewall portions at a boundary location ([0017]; Fig. 1, #6), and 
the first end being located radially outwardly of the boundary location ([0029]; Fig. 1, #56).
The first rubber portion, of which the first end is the radially outward end of, is referred to as an inner reinforcing later as it is radially outward of the bead core while still being in contact with the bead core, and it’s radially outward end is radially outward of the radially outward end of the second rubber portion ([0021]; Fig. 1, #40). Although it is in the axially outward of the second rubber portion, it could easily be modified to be axially inward using a rearrangement of parts modification, and therefore it would properly represent the first rubber portion and first end in Matsamura in the absence of unexpected results or a showing of criticality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end location of Suzuki to 

In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 

Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 

It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Regarding claim 9, Suzuki in view of Matsamura teaches the limitations of claim 8, which claim 9 depends on. Matsamura further teaches:
wherein the first end is located within a shoulder-block-contact-surface projected region in which a ground contact surface of one of the shoulder blocks is projected onto the ply main portion in a normal direction of the ground contact surface of one of the shoulder blocks (Fig. 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-20040055689) in view of Matsamura (JP-2007326520), as applied to claim 8 above, and further in view of Otani (US-20130167993), using the attached original document and translation.
Regarding claim 10, Suzuki in view of Matsamura teaches the limitations of claim 8, which claim 10 depends on, but does not teach the shoulder blocks/portion having a hardness in a specific range, however, Otani, in a similar field of endeavor, tires for two-wheeled automotive vehicles with increased rolling resistance and cornering, teaches:
wherein the shoulder blocks ([0042]; Fig. 1, SH) are made of a rubber having a hardness, referred to as Hs3 ([0060]), ranging from 50 to 85 degrees ([0060]; Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tread rubber in the shoulder portion of Suzuki in view of Matsamura to incorporate the teachings of Otani and have the shoulder blocks/portion having a hardness in a specific range portion. The purpose, as stated by Otani, being so that rolling resistance performance can be effectively improved during straight running ([0061], lines 2-3).

Claims 11-20 are rejected under some combination of Suzuki (US-20040055689), Funahara (JP-2007290443), Bourgeois (US-20120325390), Matsamura (JP-2007326520), and Otani (US-20130167993), using the applicant provided original document and translation and the attached original document and translation.
Claims 11-20 consist entirely of repeated limitations from claims that have already been rejected as seen above, the only changes being that they are dependent on different claims. Since there is no reason why any of the relevant limitations cannot be combined together into the same inventions and why any of the art provided cannot be used in tandem, the rejections for claims 11-20 are as follows, using the prior rejections written above.
Claim 11 is the rejection for claim 5 but dependent on claim 4 instead of claim 3.
Claim 12 is claim 6 dependent on claim 2.
Claim 13 is claim 6 dependent on claim 3.
Claim 14 is claim 6 dependent on claim 4.
Claim 15 is claim 6 dependent on claim 5.
Claim 16 is claim 7 dependent on claim 2.
Claim 17 is claim 7 dependent on claim 3.
Claim 18 is claim 7 dependent on claim 4.
Claim 19 is claim 7 dependent on claim 5.
Claim 20 is claim 7 dependent on claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748